Citation Nr: 1326446	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased initial evaluation for acquired psychiatric disorder, evaluated as 10 percent disabling prior to April 9, 2010 and as 30 percent disabling from April 9, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 2006 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a May 2010 VA examination report.  In a statement dated in August 2010, the Veteran asserted that he was no longer taking the medication he had been taking at the time of the May 2010 VA examination.  He further stated that he was trying to find medication that worked.  Based on the Veteran's assertion, he was provided with another VA examination in February 2011.  

In a statement dated in April 2011, the Veteran stated that his medication was again not working and that he was no longer taking the medication considered by the RO at the time of the March 2011 statement of the case.  Taken liberally, the Veteran's statement is an indication that his disability has increased and that he has stopped taking the medication which he was taking at the time of the February 2011 VA examination.  

The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As he contends that his medication was not working and that he was no longer taking it, the Board finds that he should be scheduled for another VA examination, and that VA should associate all clinical records, if any, from February 2011 to present with the claims file.

As the examination report may provide information with regard to the Veteran's claim for TDIU, the Board finds that that issue should also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also attempt to obtain treatment records from the Fort Harrison VA Medical System from February 2011 to present, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected acquired psychiatric disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.

The clinician is also requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disability is are so severe that it is impossible for the him to sustain substantially gainful employment.  

The clinician should provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


